1.The following is an examiner’s statement of reasons for allowance: The instant claims are considered to be allowable over the prior art of record in that such art does not disclose, teach or suggest the overall aspects of forming a polarizer employing the steps of applying an uncured imprintable layer onto a transparent substrate, imprinting the layer and curing it to form polarization structures which have an interconnected network of inorganic nanoparticles or metal atoms, and additionally applying an uncured fill or cover layer over the polarization structures (claims 7 and 15) or over an overcoat layer provided on the polarization structures (claim 8), the fill or cover layer also containing inorganic nanoparticles or metal atoms which form an interconnected network upon curing with a desired attraction to the polarization structures (claims 7 and 15) or repulsion to the overcoat layer (claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742